Exhibit OCCULOGIX, INC. TO AS TRUSTEE INDENTURE DATED AS OF , 20 SUBORDINATED DEBT SECURITIES -1- TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION 1 Section 1.1 Definitions. 1 Section 1.2 Compliance Certificates and Opinions. 9 Section 1.3 Form of Documents Delivered to Trustee. 9 Section 1.4 Acts of Holders; Record Dates. 10 Section 1.5 Notices, etc., to Trustee and Company. 12 Section 1.6 Notice to Holders; Waiver. 12 Section 1.7 Conflict with Trust Indenture Act. 12 Section 1.8 Effect of Headings and Table of Contents. 12 Section 1.9 Successors and Assigns. 13 Section 1.10 Separability Clause. 13 Section 1.11 Benefits of Indenture. 13 Section 1.12 Governing Law. 13 Section 1.13 Legal Holidays. 13 Section 1.14 Indenture and Securities Solely Corporate Obligations. 13 Section 1.15 Indenture May be Executed in Counterparts. 13 ARTICLE 2 SECURITY FORMS 14 Section 2.1 Forms Generally. 14 Section 2.2 Form of Face of Security. 14 Section 2.3 Form of Reverse of Security. 16 Section 2.4 Form of Legend for Global Securities. 19 Section 2.5 Form of Trustee’s Certificate of Authentication. 19 Section 2.6 Form of Conversion Notice. 19 ARTICLE 3 THE SECURITIES 20 Section 3.1 Amount Unlimited; Issuable in Series. 20 Section 3.2 Denominations. 23 Section 3.3 Execution, Authentication, Delivery and Dating. 24 Section 3.4 Temporary Securities. 25 Section 3.5 Registration; Registration of Transfer and Exchange. 25 Section 3.6 Mutilated, Destroyed, Lost and Stolen Securities. 27 Section 3.7 Payment of Interest; Interest Rights Preserved. 28 Section 3.8 Persons Deemed Owners. 29 Section 3.9 Cancellation. 29 Section 3.10 Computation of Interest. 29 ARTICLE 4 SATISFACTION AND DISCHARGE 29 Section 4.1 Satisfaction and Discharge of Indenture. 29 Section 4.2 Application of Trust Money. 30 ARTICLE 5 REMEDIES 30 Section 5.1 Events of Default. 30 Section 5.2 Acceleration of Maturity; Rescission and Annulment. 32 Section 5.3 Collection of Indebtedness and Suits for Enforcement by Trustee. 33 Section 5.4 Trustee May File Proofs of Claim. 33 Section 5.5 Trustee May Enforce Claims Without Possession of Securities. 34 -i- TABLE OF CONTENTS Page Section 5.6 Application of Money Collected. 34 Section 5.7 Limitation on Suits. 34 Section 5.8 Unconditional Right of Holders to Receive Principal, Premium and Interest and to Convert. 35 Section 5.9 Restoration of Rights and Remedies. 35 Section 5.10 Rights and Remedies Cumulative. 35 Section 5.11 Delay or Omission Not Waiver. 35 Section 5.12 Control by Holders. 35 Section 5.13 Waiver of Past Defaults. 36 Section 5.14 Undertaking for Costs. 36 Section 5.15 Waiver of Usury, Stay or Extension Laws. 36 ARTICLE 6 THE TRUSTEE 37 Section 6.1 Certain Duties and Responsibilities. 37 Section 6.2 Notice of Defaults. 37 Section 6.3 Certain Rights of Trustee. 38 Section 6.4 Not Responsible for Recitals or Issuance of Securities. 38 Section 6.5 May Hold Securities and Act as Trustee under Other Indentures. 39 Section 6.6 Money Held in Trust. 39 Section 6.7 Compensation and Reimbursement. 39 Section 6.8 Conflicting Interests. 40 Section 6.9 Corporate Trustee Required; Eligibility. 40 Section 6.10 Resignation and Removal; Appointment of Successor. 40 Section 6.11 Acceptance of Appointment by Successor. 41 Section 6.12 Merger, Conversion, Consolidation or Succession to Business. 42 Section 6.13 Preferential Collection of Claims Against Company. 43 Section 6.14 Appointment of Authenticating Agent. 43 ARTICLE 7 HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY 44 Section 7.1 Company to Furnish Trustee Names and Addresses of Holders. 44 Section 7.2 Preservation of Information; Communications to Holders. 44 Section 7.3 Reports by Trustee. 45 Section 7.4 Reports by Company. 45 ARTICLE 8 CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE 45 Section 8.1 Company May Consolidate, etc., Only on Certain Terms. 45 Section 8.2 Successor Substituted. 46 ARTICLE 9 SUPPLEMENTAL INDENTURES 46 Section 9.1 Supplemental Indentures Without Consent of Holders. 46 Section 9.2 Supplemental Indentures with Consent of Holders. 48 Section 9.3 Execution of Supplemental Indentures. 49 Section 9.4 Effect of Supplemental Indentures. 49 Section 9.5 Conformity with Trust Indenture Act. 49 Section 9.6 Reference in Securities to Supplemental Indentures. 49 ARTICLE 10 COVENANTS 49 Section 10.1 Payment of Principal, Premium and Interest. 49 Section 10.2 Maintenance of Office or Agency. 49 -ii- TABLE OF CONTENTS Page Section 10.3 Money for Securities Payments to be Held in Trust. 50 Section 10.4 Statement by Officers as to Default. 51 Section 10.5 Existence. 51 Section 10.6 Waiver of Certain Covenants. 51 ARTICLE 11 REDEMPTION OF SECURITIES 51 Section 11.1 Applicability of Article. 51 Section 11.2 Election to Redeem; Notice to Trustee. 52 Section 11.3 Selection by Trustee of Securities to Be Redeemed. 52 Section 11.4 Notice of Redemption. 52 Section 11.5 Deposit of Redemption Price. 53 Section 11.6 Securities Payable on Redemption Date. 54 Section 11.7 Securities Redeemed in Part. 54 ARTICLE 12 SINKING FUNDS 54 Section 12.1 Applicability of Article. 54 Section 12.2 Satisfaction of Sinking Fund Payments with Securities. 55 Section 12.3 Redemption of Securities for Sinking Fund. 55 ARTICLE 13 DEFEASANCE AND COVENANT DEFEASANCE 55 Section 13.1 Company’s Option to Effect Defeasance or Covenant Defeasance. 55 Section 13.2 Defeasance and Discharge. 55 Section 13.3 Covenant Defeasance. 56 Section 13.4 Conditions to Defeasance or Covenant Defeasance. 57 Section 13.5 Deposited Money, U.S. Government Obligations and Foreign Government Obligations to be Held in Trust; Miscellaneous Provisions. 59 Section 13.6 Reinstatement. 59 ARTICLE 14 CONVERSION OF SECURITIES 60 Section 14.1 Applicability of Article. 60 Section 14.2 Exercise of Conversion Privilege. 60 Section 14.3 No Fractional Shares. 61 Section 14.4 Adjustment of Conversion Price or Conversion Rate. 61 Section 14.5 Notice of Certain Corporate Actions. 62 Section 14.6 Reservation of Shares of Common Stock. 62 Section 14.7 Payment of Certain Taxes upon Conversion. 62 Section 14.8 Nonassessability. 63 Section 14.9 Provision in Case of Consolidation, Merger or Sale of Assets. 63 Section14.10 Duties of Trustee Regarding Conversion. 64 Section14.11 Repayment of Certain Funds upon Conversion. 64 ARTICLE 15 SUBORDINATION OF SECURITIES 64 Section 15.1 Agreement of Subordination. 64 Section 15.2 Payments to Holders. 65 Section 15.3 Subrogation of Securities. 67 Section 15.4 Authorization to Effect Subordination. 68 Section 15.5 Notice to Trustee. 68 Section 15.6 Trustee’s Relation to Senior Debt. 69 Section 15.7 No Impairment of Subordination. 69 -iii- TABLE OF CONTENTS Page Section 15.8 Certain Conversions/Exchanges Deemed Payment. 69 Section 15.9 Article Applicable to Paying Agents. 69 Section15.10 Senior Debt Entitled to Rely. 70 Section15.11 Reliance on Judicial Order or Certificate of Liquidating Agent. 70 Section15.12 Trust Monies Not Subordinated. 70 -iv- TABLE OF CONTENTS Page Certain Sections of this Indenture relating to Sections 310 through 318, inclusive, of the Trust Indenture Act of 1939: Section 310 (a)(1) 6.9 (a)(2) 6.9 (a)(3) Not Applicable (a)(4) Not Applicable (b) 6.8, 6.10 Section 311 (a) 6.13 (b) 6.13 Section 312 (a) 7.1, 7.2 (b) 7.2 (c) 7.2 Section 313 (a) 7.3 (b) 7.3 (c) 7.3 (d) 7.3 Section 314 (a) 7.4 (a)(4) 1.1, 10.4 (b) Not Applicable (c)(1) 1.2 (c)(2) 1.2 (c)(3) Not Applicable (d) Not Applicable (e) 1.2 Section 315 (a) 6.1 (b) 6.2 (c) 6.1 (d) 6.1 (e) 5.14 Section 316 (a) 1.1 (a)(1)(A) 5.2, 5.12 (a)(1)(B 5.13 (a)(2) Not Applicable (b) 5.8 (c) 1.4 Section 317 (a)(1) 5.3 (a)(2) 5.4 (b) 10.3 Section 318 (a) 1.7 NOTE:This reconciliation and tie shall not, for any purpose, be deemed to be a part of the Indenture. -v- INDENTURE, dated as of , 20, between OccuLogix, Inc., a corporation duly organized and existing under the laws of the State of Delaware (herein called the “Company”), having its principal executive office at 12707 High Bluff Drive, Suite 200, San Diego, California 92130, and , as Trustee (herein called the “Trustee”). RECITALS OF THE COMPANY The Company has duly authorized the execution and delivery of this Indenture to provide for the issuance from time to time of its unsecured subordinated debentures, notes or other evidences of indebtedness (herein called the “Securities”), to be issued in one or more series as provided in this Indenture. All things necessary to make this Indenture a valid agreement of the Company, in accordance with its terms, have been done. NOW, THEREFORE, THIS INDENTURE WITNESSETH: For and in consideration of the premises and the purchase of the Securities by the Holders thereof, it is mutually covenanted and agreed, for the equal and proportionate benefit of all Holders of the Securities or of series thereof appertaining, as follows: ARTICLE 1 DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION Section 1.1 Definitions. For all purposes of this Indenture, except as otherwise expressly provided or unless the context otherwise requires: (1) the terms defined in this Article have the meanings assigned to them in this Article and include the plural as well as the singular; (2) all other terms used herein which are defined in the Trust Indenture Act, either directly or by reference therein, have the meanings assigned to them therein; (3) all accounting terms not otherwise defined herein have the meanings assigned to them in accordance with generally accepted accounting principles in the United States of America, and, except as otherwise herein expressly provided, the term “generally accepted accounting principles” with respect to any computation required or permitted hereunder shall mean such accounting principles in the United States of America as are generally accepted at the date of such computation; (4) all references to “$” refer to the lawful currency of the United States of America; (5) unless the context otherwise requires, any reference to an “Article” or a “Section” refers to an Article or a Section, as the case may be, of this Indenture; and (6) the words “herein,” “hereof” and “hereunder” and other words of similar import refer to this Indenture as a whole and not to any particular Article, Section or other subdivision. -1- “Act,” when used with respect to any Holder, has the meaning specified in Section “Affiliate” of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person. “Authenticating Agent” means any Person authorized by the Trustee pursuant to Section 6.14 to act on behalf of the Trustee to authenticate Securities of one or more series. “Board of Directors” means either the board of directors of the Company or any duly authorized committee of that board empowered to act for it with respect to this Indenture. “Board Resolution” means a copy of a resolution certified by the Secretary or an Assistant Secretary of the Company to have been duly adopted by the Board of Directors and to be in full force and effect on the date of such certification, and delivered to the Trustee. “Business Day,” when used with respect to any Place of Payment, means each Monday, Tuesday, Wednesday, Thursday and Friday which is not a day on which banking institutions in that Place of Payment are authorized or obligated by law or executive order to close. “Commission” means the Securities and Exchange Commission, from time to time constituted, created under the Exchange Act, or, if at any time after the execution of this instrument such Commission is not existing and performing the duties now assigned to it under the Trust Indenture Act, then the body performing such duties at such time. “Common Stock” includes any stock of any class of the Company which has no preference in respect of dividends or of amounts payable in the event of any voluntary or involuntary liquidation, dissolution or winding-up of the Company and which is not subject to redemption by the Company; provided, however, subject to the provisions of Section 14.9, shares issuable upon conversion of Securities shall include only shares of the class designated as Common Stock of the Company at the date of this Indenture or shares of any class or classes resulting from any reclassification or reclassifications thereof and which have no preference in respect of dividends or of amounts payable in the event of any voluntary or involuntary liquidation, dissolution or winding-up of the Company and which are not subject to redemption by the Company; provided, further, that if at any time there shall be more than one such resulting class, the shares of each such class then so issuable shall be substantially in the proportion which the total number of shares of such class resulting from all such reclassifications bears to the total number of shares of all such classes resulting from all such reclassifications. “Company” means the corporation named as the “Company” in the first paragraph of this instrument until a successor Person shall have become such pursuant to the applicable provisions of this Indenture, and thereafter “Company” shall mean such successor Person. “Company Request” or “Company Order” means a written request or order signed in the name of the Company by its Chairman of the Board, its Vice Chairman of the Board, its Chief Executive Officer, its President or a Vice President, and by its principal financial officer, its Treasurer, an Assistant Treasurer, its Secretary or an
